Dissenting Opinion
Myers, C. J.
I concur in the dissenting opinion written by Judge Jackson and offer further reasons why I think relator’s petition for permanent injunction should be denied.
It appears to me that the majority opinion overlooks the fact that the question presented is primarily one of constitutional interpretation. The Constitution is that of Indiana, and the interpretation is that given to it by the courts of this state, primarily the Supreme Court. Because one of its provisions is similar to a provision in the Constitutions of other states does not mean that this court has to adopt the meaning given to it by the courts of the other states, for it cannot be assumed that if was taken from any certain one so as to follow the construction placed thereon by such state prior to adoption. Voss v. Waterloo Water Co. (1904), 163 Ind. 69, 71 N. E. 208. Thus, the fact that sister states have construed their prosecuting attorneys as being officers required to be admitted to the bar is not binding on us.
In general, it has been held that in a written Constitution the people will be presumed to have expressed themselves carefully, leaving as little as possible to implication. The presumption is that the constitu*175tional language was carefully chosen to express the intentions of the framers. State v. Dearth (1929), 201 Ind. 1, 164 N. E. 489; State ex rel. v. Grant Superior Court (1930), 202 Ind. 197, 172 N. E. 897. This would apply to amendments to the Constitution.
The usual principles governing the construction of statutes apply also to the construction of constitutional provisions. Kirkpatrick v. King et al. (1950), 228 Ind. 236, 91 N. E. 2d 785. A rule of statutory construction is embodied in the maxim “expressio unius exclusio alterius,” meaning that the enumeration of certain things in a statute implies the exclusion of all others. 26 West’s Ind. Law Ency., Statutes, §119, p. 327. This maxim may be used here to arrive at the intentions of the framers of our Constitution adopted in 1851 together with subsequent amendments.
There was no reference to the office of prosecuting attorney in the Indiana Constitution adopted in 1816 when Indiana became a State in the Union. The Constitution of 1851 stated:
“There shall be elected, in each Judicial Circuit, by the voters thereof, a Prosecuting Attorney, who shall hold his office for two years.” Art. 7, §11.
No qualifications were specified for the eligibility to hold that office. There are certain other elective officials created by the Constitution where there are no qualifications for the holding of office, such as Clerk of the Supreme Court (Art. 7, §7) and Justice of the Peace (Art. 7, §14).
However, the Constitution sets up specific qualifications for other elective officials as to age, citizenship and residence, such as electors (Art. 2, §2), State Senators and Representatives (Art. 4, §7), Governor and Lieutenant Governor (Art. 5, §7), and certain *176county officers (Art. 6, §4). Judges of the Supreme Court and of the Circuit Courts were limited only as to residence within their respective judicial districts and circuits. Neither they nor Justices of the Peace were required to be attorneys admitted to the bar. In fact, today, there is no requirement that a Judge of the Supreme Court be admitted to practice law.
Since 1851, many courts have been created by the General Assembly pursuant to its constitutional power to do so. There have been superior, criminal, probate, juvenile, municipal and magistrate courts, as well as the Appellate Court of Indiana, brought into existence to assist in the administration of justice. In so creating these courts, only a few of the Acts of the Legislature required the Judges thereof be admitted to practice law before the bar of this state. Judges of the Appellate Court, created in 1891, and of the Marion Municipal Courts, created in 1923, were required to be lawyers of previous experience before they could hold office.
Thus, Judges, whom people think normally should be trained in the field of law and ought to possess the background of practicing attorneys, were not so required by our Constitution or the Acts of our Legislature. It is only recently that the General Assembly made effort to correct this situation. In 1953, it passed a law providing additional prerequisites of eligibility for Judges and candidates for the office of Judge in which it stated that thereafter no person could be eligible as a candidate for, or hold the office of, Judge of the Supreme or Appellate Court, nor of any probate, circuit, superior, criminal or juvenile court in the state unless, in addition to other prerequisites of eligibility, he shall have been duly admitted to practice at the bar of the Supreme Court *177of this state or have acted as a judicial officer of the state or municipality therein. Burns’ Ind. Stat., §4-3267, 1946 Replacement (Supp.).
This act could only apply to those courts created by the Legislature, since constitutional offices cannot be affected by qualifications imposed by the Legislature. State ex rel. v. Golthait (1909), 172 Ind. 210, 87 N. E. 133. Therefore, the General Assembly proposed an amendment to the Constitution in 1957, which passed the 1959 session and was voted upon and adopted in the general election of 1960. This amendment required only Judges of the Circuit Courts to be duly admitted to practice law by the Supreme Court. It omitted Judges of the Supreme Court and prosecuting attorneys. (Art. 7, §9.) In the meantime, just prior to this, in 1952, the section pertaining to prosecuting attorneys was likewise amended and adopted by the voters. All this amendment did was to enable a prosecutor to serve a four-year term of office instead of a two-year term.
In my opinion, this silence on the part of the 1851 Constitution regarding the office of prosecuting attorney, and the amendment thereto, is most indicative of an intention not to require any qualification that he be a practicing lawyer admitted to the bar.
The Legislature proposed the prosecuting attorney amendment in 1949, which went through the 1951 session and was adopted by the people in 1952. It passed the Judges’ eligibility bill into law in 1953. It promoted the Circuit Judges’ amendment in 1957, passed on it in 1959, and it was adopted by the people in 1960. The opportunity was there, and it would have been a simple matter, to have injected into each amendment and the act of 1953 a clause to the effect that the prosecuting attorney be duly admitted to the *178bar of Indiana as a qualification to office. That this was not done is a clear expression on the part of the people of Indiana and its General Assembly that this was a deliberate and purposeful omission.
It is to be noted that the Legislature in 1889 created the elective office of Attorney General (Acts 1889, ch. LXXI, p. 124). There was no requirement that he be a practicing lawyer admitted to the bar. Subsequently, the General Assembly, in 1941, changed the law pertaining to the Attorney General so that this is now a prerequisite to being elected to the office. Burns’ Ind. Stat., §49-1921, 1951 Replacement.
At times, silence can make more noise than the explosion of an atomic bomb.
The majority opinion emphasizes the fact that the Constitution makes use of the word “attorney” in designating the office of prosecuting attorney, and claims this can only mean that he must be an attorney at law. However, the word “attorney” has other meanings than that of a lawyer. In general, it denotes an agent or substitute, or one who is appointed and authorized to act in the place or stead of another. Black’s Law Dictionary, 4th Ed., p. 164. There are attorneys in fact and attorneys ad hoc who may be laymen. A power of attorney authorizes one person to act for another without requiring that he be an attorney at law. Our Constitution used the words “Prosecuting Attorney” as a designation of office — as a person who acts as an agent for the state. When the respondent herein took the oath of office after his election he became qualified to proceed against persons criminally and perform the other duties of a prosecuting attorney as set out by law, although he could not appear in court, advise or assist in the conduct of any other type of litigation.
*179It may well be expedient and proper that a prosecuting attorney should be a qualified lawyer. It may be also that he should be graduated from a fine law school, be a person of great wisdom, sagacity and experience in the law, but such is not required in our Constitution, and this court in construing a constitutional provision cannot substitute for the clear language of the Constitution its own ideas, predilections and notions of what the provision should have been. Woessner v. Bullock (1911), 176 Ind. 166, 172, 93 N. E. 1057.
The majority opinion completely ignores a decision rendered only a few years ago by this court. In the case of In re Petition of Justice of the Peace Assoc. of Ind. (1958), 237 Ind. 436, 147 N. E. 2d 16, the court considered an act of the General Assembly which had been passed in 1957 pertaining to Justices of the Peace. It stated that no person should be eligible to hold the office of Justice of the Peace unless he should have at least one of three qualifications which were (1) that he be an attorney in good standing at the bar; (2) that he had completed one full term as a Justice of the Peace after January 1, 1948; or (3) that he receive a passing grade in an examination approved by the Supreme Court. An organization entitled Justice of the Peace Association of Indiana, Inc., filed a petition with this court asking that it be permitted to prepare and conduct an examination pursuant to the terms of the statute. In denying the petition, Judge Emmert, speaking for the court, said as follows (at pages 440, 442 of 237 Ind., at pages 18, 19 of 147 N. E. 2d):
“This court has recognized the rule that where the Constitution prescribes qualifications for eon- . stitutional officers, the General Assembly cannot prescribe additional qualifications. ‘The General *180Assembly cannot impose qualifications upon officers beyond those prescribed by the Constitution. ...’
“We believe it was beyond the constitutional power of the General Assembly to provide qualifications for the office of justice of the peace in addition to those which were prescribed by the Constitution of Indiana. In construing our Constitution this court has decided ‘that which is expressed makes that which is silent to cease.’ Robinson v. Moser (1931), 203 Ind. 66, 179 N. E. 270; State v. Patterson (1914), 181 Ind. 660, 105 N. E. 228.”
It seems illogical that this court would hold that the legislative branch of government cannot prescribe additional qualifications to a constitutional office such as Justice of the Peace, and yet do that very thing to a Prosecuting Attorney as the judicial branch of government.
The petition for permanent injunction should be denied.
Jackson, J., concurs with opinion.
Note. — Reported in 191 N. E. 2d 21.